Citation Nr: 1121947	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-05 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to August 1993.  He died in March 2006.  The appellant, the daughter of the Veteran, submitted the claim on appeal in November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part denied service connection for cause of the Veteran's death.  Jurisdiction over the appellant's claim has remained with the Columbus, South Carolina RO.

The appellant failed to appear at a Travel Board hearing on September 1, 2010.  August 2010 letters provided notice that the appellant had been scheduled for a hearing with the Board in September 2010.  She failed without explanation to appear for the hearing; therefore, the request for a hearing is considered withdrawn.  38 C.F.R. §  20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran died in March 2006 due to cerebral anoxia due to respiratory failure due to bronchogenic carcinoma of the lung; diverticulosis of the colon and advanced debilitation were listed as other significant conditions.  

2.  At the time of his death the Veteran did not have any service-connected disabilities.

3.  Lung cancer or any colon, respiratory, or debilitating disorders were not manifested in service, lung cancer was not manifested within the first post service year, and a preponderance of the evidence is against a finding that the Veteran's cause of death or contributing causes of death were related to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, January 2008 correspondence informed the appellant of the evidence and information necessary to substantiate the claim, the information required of her to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that she should submit if she did not desire VA to obtain such evidence on her behalf.   Specifically with regard to Hupp notice, the first two elements do not apply since at the time of his death the Veteran did not have any service-connected disabilities.  As for the third element, the appellant was informed that evidence was needed evidence showing that a disability that caused or contributed to the Veteran's death must be service related.  The Board finds that this notice is sufficient to fulfill the requirements of Hupp.

The appellant was provided with the Dingess elements of VCAA notice in October 2009.  The timing deficiency with regard to the October 2009 notice was cured by readjudication of the claim in a statement of the case (SOC) issued in December 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran's service treatment records and postservice VA treatment records have been obtained.  The Board notes that the appellant submitted one VA Form 21-4142 dated in February 2008 in which she listed the Dayton VAMC, Good Samaritan Hospital, and Prime Care Miami Valley Hospital on the same form pertaining to the Veteran's care for cancer; however, she was advised in January 2008, July 2008, and October 2009 correspondence to use a separate VA Form 21-4142 for each doctor or hospital where the Veteran was treated.  Additionally, in the December 2009 SOC, the RO explained that the appellant submitted one VA Form 21-4142 with multiple providers and again notified her that VA needed separate release forms for each private (non-VA) facility in order to request the records and that she had been provided with additional release forms.  She was also advised that VA did not receive any further release forms form her, and the treatment records for the above-mentioned facilities were unavailable for review.  Thus, VA has made every reasonable effort to obtain all records relevant to the appellant's claim.  The appellant was afforded an opportunity to testify before a Travel Board hearing; however, she did not show up for her scheduled hearing.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In a cause of death claim VA has a duty to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. § 5103A(d) pertaining to duty to obtain opinions in service connection claims are inapplicable to DIC claims based on service connection for the cause of death).  In this claim, the Veteran did not have any service-connected disabilities before his death and there is no probative evidence suggesting that he developed a death causing or contributing death causing disorder either during or as a result of his service.  Therefore, a medical opinion as to the cause of the Veteran's death is not required.

As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2010), or 38 C.F.R. § 3.159 (2009), and that the appellant will not be prejudiced as a result of the Board's adjudication of her claims.

II.  Legal Criteria

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must consider the laws that otherwise govern the issue. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish the existence of a disability and a connection between a veteran's service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including lung cancer, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010) (providing presumptive service connection for malignant tumors present to a compensable degree within one year of service).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

III.  Analysis

The Veteran's death certificate reflects he died in March 2006, at age 41.  The cause of death was cerebral anoxia due to respiratory failure due to bronchogenic carcinoma of the lung.  Other significant conditions were listed as diverticulosis of the colon and advanced debilitation.  The record indicates that an autopsy was not performed.

Prior to his death, the Veteran was not service-connected for any condition.

The Veteran's service treatment records, including a November 1982 enlistment examination and report of medical history, a January 1988 re-enlistment examination, and July 1993 separation examination and report of medical history were negative for any complaints, treatment, or diagnoses indicative of any lung, colon, debilitating, or respiratory disorders.  The Board notes that he was treated for allergies, sinsus/nasal congestion, and an upper respiratory infection; however, these conditions were acute and transitory and were not present at the time of separation.  A February 1990 record revealed that the Veteran had been smoking a pack a day for approximately six years and he wanted to quit in which he was prescribed nicorrette.  

After service, there is no medical evidence within one year of service discharge indicating that the veteran had lung cancer.  

The first medical evidence of record of lung cancer was in a June 2005, approximately 12 years after the Veteran's discharge from service.  The June 2005 record from the Dayton VA Medical Center (VAMC), noted a history of newly diagnosed lung cancer with brain and bone metasis status post radiation to the brain and right hip.  Therefore, a grant of service connection for the cause of the veteran's death under the provisions pertaining to presumptive service connection for chronic diseases is clearly not appropriate.

Overall, the record is devoid of showing competent evidence of the manifestation of lung cancer or any respiratory, colon, or debilitating disorders for many years after service or until death.

The Veteran's cerebral anoxia occurred within minutes and respiratory failure occurred within hours of his death.  Also, the first medical documentation associated with the claims file that listed any colon or debilitating conditions was the March 2006 death certificate, approximately 13 years after his discharge from service.  There is no medical documentation or opinion of record relating the veteran's cause of death to his active duty service.  Thus, there is no competent medical evidence showing that the cause or the contributing causes of the Veteran's death were related to his service.  

The Board has considered the appellant's assertions and those of her mother that she is entitled to compensation for the cause of the Veteran's death.  She has not, however, argued that the Veteran's lung cancer, respiratory problems, diverticulosis of the colon, and advanced debilitation were incurred in service or that lung cancer was incurred within a year of service.  Rather, she contends that she is the surviving child of the Veteran, between 18 and 23 years old, in school/college, is not married, has zero income, and felt that since her father was a war time veteran she was entitled to DIC compensation.  See October 2008 Notice of Disagreement, January 2008 correspondence from J.R., and December 2009 Form 9.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2008) (emphasis added).

The Board acknowledges that a "child" of a deceased veteran is also entitled to DIC benefits, however, only when, the veteran died as a result of service-connected disabilities.  See 38 U.S.C.A. §§ 1313, 1314 (West 2002).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, after considering all the evidence, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's lung cancer, respiratory problems, diverticulosis of the colon, and advanced debilitation are not related to his period of active service, including that they did not have their onset in service, symptoms were not continuous after service separation, and did not manifest for approximately 12 years after service.  Accordingly, the weight of the evidence shows that the Veteran's cause or the contributing causes of the Veteran's death are not related to service.

As the preponderance of the evidence is against the appellant's claim, the Board finds that service connection for the cause of death is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to DIC based upon service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


